Per Curiam.
The defendant assigns as error the refusal of the court below to sustain his motion for judgment as of nonsuit at the close of the State’s evidence. The defendant offered no evidence in the trial below. In our opinion the State offered ample evidence to go to the jury on the question of assault with intent to commit rape, and we so hold.
The remaining assignments of error have been examined and they present no prejudicial error.
In the trial below we find
No error.
Moore, J., not sitting.